Citation Nr: 1528939	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right knee disorder.
 
4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to September 1972.  The Veteran had additional service in the United States Army Reserve (USAR), including a period of active duty from November 18, to December 7, 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO denied the benefits sought on appeal. The Veteran appealed this rating action to the Board. 

In May 2013, the Veteran testified before the undersigned at a hearing conduced at the above RO.  A copy of the hearing transcript has been uploaded to his Virtual VA electronic claims file. 

In August 2013 and, more recently, in October 2014, the Board remanded the matters on appeal to the RO for additional substantive development.  Development was undertaken and these matters have returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds it must again remand the claims for appropriate medical clarification.  Accordingly, further appellate consideration will be deferred and these issues remanded to the AOJ for action as described in the directives outlined in the indented paragraphs below.

The Veteran seeks service connection for low back, neck, right knee, and bilateral eye disabilities.  He contends that he currently has these disabilities and that they had their onset during his period of active duty, as well as his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the USAR.  

Pursuant to the Board's August 2013 remand directives VA received the Veteran's service treatment records from his USAR service.  In addition, VA examined the Veteran in September 2013 to determine the etiology of any currently present low back, neck, right knee, and bilateral eye disabilities.  These examinations were performed in August and September 2013.  (See August 2013 VA DBQ Eye examination report and September 2013 VA neck (cervical spine), back (thoracolumbar) and Lower Leg examination reports.)  In December 2013, a VA examiner provided an addendum opinion that addressed the etiology of the Veteran's bilateral eye disability.  (See December 2013 VA eye addendum report, labeled as "CAPRI," received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on June 26, 2014.) 

i) Cervical Spine, Lumbar Spine and Right Knee Disabilities

a. Cervical and Lumbar Spine Disabilities

At the close of the September 2013 VA examinations, the examining physician's assistant (PA) opined that it was less likely than not (i.e., less than 50 percent probability) that the Veteran's claimed neck (cervical spine), low back and right knee disabilities were incurred in or caused by an in-service injury, event or illness.  Concerning the Veteran's neck and low back disabilities, the Board finds these opinions to be of minimal probative value because they are based on an inaccurate factual premise, namely that there was no in-service or post-service evidence of any neck condition; no [in-service] evidence to link the Veteran's complaints to his currently diagnosed degenerative disc disease (DDD) of the lumbar spine, and no in-service event or injury that would cause DDD of the lumbar spine later in life.  (See September 2013 Neck (Cervical Spine) and Back (Thoracolumbar) VA examination reports.)  The Board finds the VA PA's opinions to be of minimal probative value because they are based on inaccurate factual premise, namely that there was no in-service evidence of any neck condition or in-service event or injury of the lumbar spine.  The Veteran's service treatment records included, but were not limited to, a September 1981 Report of Medical History, wherein the Veteran indicated that he had had recurrent back pain.  On a May 2004 Report of Medical History, the Veteran indicated that he had had arthritis, rheumatism, or bursitis.  He clarified that he had had lower back and neck arthritis.  In the examiner's summary section of the report, the examiner indicated, "as above."  Moreover, on May 20, 2004, the Veteran was placed on a physical profile for neck and back pain due to arthritis.  In November 2007, the Veteran appears to have suffered a neck injury from firing weapons.  

In addition, the September 2013 VA examiner's conclusion that there was no post-service documentation of any cervical spine (neck) disability, conflicts with an October 2010 computed tomography (CT) scan of the thoracic spine with contrast post-myelography that showed spondylosis with encroachment suspected at C6-7.  

b. Right Knee Disability

Regarding the Veteran's right knee, the September 2013 VA PA opined that he had a right knee meniscal tear, diagnosed in 2013, 41 years after service separation and following a non-service connected injury.  The VA PA reasoned that "Medical documentation during the service is not consistent with the Vet having a medial meniscal tear while in the service."  

The Board finds the VA PA's opinion to be of minimal probative value because she did not address whether there was clear and unmistakable evidence both that the Veteran's currently (then) diagnosed right knee had preexisted military service and (italics added for emphasis) had not been permanently aggravated (beyond its normal progression) therein.  In this regard, the Veteran's service treatment records disclose that his lower extremities were evaluated as "abnormal" during an August 1968 service entrance examination."  In the Notes section of the report, the examining clinician reported "Stable R knee."  On an accompanying Report of Medical History, the Veteran related that he had had a "TRICK" or locked knee.  The Veteran explained that he had torn ligaments in his right knee and that he had received treatment at Rochester General Hospital in Rochester, New York.  The examining clinician reported that the Veteran had sustained a right knee injury without residuals.  On Reports of Medical History, dated in March 1977, September 1981 and July 1988, the Veteran indicated that he had had a "TRICK" or locked knee.  On a May 2004 Report of Medical History, the Veteran related that he had arthritis, rheumatism or bursitis.  The examining clinician related that the Veteran had sustained a ligament sprain in 1964.  The Veteran was noted not to have had any current (then) knee trouble.  A November 3, 2007 record suggests that the Veteran suffered a right knee injury in service.

ii) Bilateral Eye Disability

Pursuant to the Board's August 2013 remand directives, VA examined the Veteran's eyes that same month.  (See August 2013 VA eye DBQ examination report.)  The VA examiner diagnosed the Veteran as having the following ocular disabilities: horseshoe tear of the left eye; blepharitis with dry eyes; and eyelid cyst of the right eye.  Id.  The examiner noted that the Veteran had had two (2) episodes of blurry vision due to diabetes mellitus.  In December 2013, a VA physician provided an opinion as to the etiology of the Veteran's ocular disabilities.  The VA physician opined, "Patient is a known smoker for 34 years.  Smoking is a risk
factor for developing nuclear cataract.  Diabetes is a risk factor for
developing posterior subcapsular cataract."  (See December 2013 VA addendum eye opinion to August 2013 examination report).  In offering this opinion, it is unclear if the December 2013 VA physician considered the Veteran's service treatment records, reflecting the Veteran had complained of spots in his vision in September 1971 and March 1972.   Thus, it is unclear if the examiner considered an accurate history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  VA must ensure an adequate medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In view of these deficiencies, the Board finds that the claims must be remanded again to obtain supplemental opinions from the September and December 2013 examiners to address the in-service and post-service evidence of record outlined above in providing opinions as to the etiology of the Veteran's cervical, low back, right knee, and bilateral eye disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the PA who conducted the Veteran's September 2013 VA Neck (Cervical Spine), Back (Thoracolumbar) and Knee/Lower Leg examinations, or other appropriate qualified clinician if the September 2013 VA PA is not available, regarding the Veteran's claims for service connection for cervical spine, low back and right knee disabilities.  The Veteran's VBMS and Virtual VA electronic records and a copy of this remand must be made available to the examiner.  The clinician should be provided a list of all verified periods of active duty service, ACDUTRA service and INACDUTRA service (month, day, year).

The September 2013 VA PA, or other appropriate qualified clinician, is requested to provide an opinion in response to the following:

a.  For the Veteran's cervical and lumbar spine disorders, diagnosed during the appeal period as spondylosis with encroachment suspected at C6-7, and DDD of the lumbar spine, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that these disabilities began in or are related to military service, to include any cervical or lumbar spine treatment therein.  The September 2013 VA PA, or other qualified clinician, should specifically address any cervical and low back treatment shown in service that matches up with a period of active service in the United States Navy (November 1968 to September 1972 and November 18, to December 7, 2007) or ACDUTRA or INACDUTRA service, to specifically include reports, dated May 20, 2004 and November 3, 2007, reflecting that the Veteran was placed on a physical profile because of neck and back pain due to arthritis and sustained a neck injury from firing weapons, respectively.  

b.  Regarding the Veteran's right knee disability, the September 2013 VA PA, or other qualified clinician, must address whether there is there clear and unmistakable evidence of record demonstrating that the Veteran suffered from a preexisting right knee disability at the time of his enlistment into active duty in November 1968?  If so, is there clear and unmistakable evidence that this disability was not (italics added for emphasis) aggravated as a result of military service?  In offering this conclusion, the September 2013 VA PA, or other qualified examiner, must acknowledge and discuss the Veteran's August 1968 service enlistment examination report reflecting that the Veteran's lower extremities were evaluated as "abnormal" at service entrance.  In the Notes section of the report, the examining clinician reported "Stable R knee."  

If it is determined that there is no clear and unmistakable evidence of a preexisting right knee disability, the September 2013 VA PA, or other qualified clinician, should opine as to whether it is at least as likely as not (a 50 percent probability) that the Veteran's current right knee disability began in or is related to military service.  The September 2013 VA PA, or other qualified clinician, should specifically address any right knee treatment shown in service that matches up with a period of active service in the United States Navy (November 1968 to September 1972 and November 18, to December 7, 2007) or ACDUTRA or INACDUTRA service, to specifically include the Veteran's complaints of trick or locked knee in March 1977, September 1981 and July 1988, and a right knee injury on November 3, 2007. 

c.  The September 2013 VA PA, or other qualified clinician should also address the Veteran's lay statements regarding cervical spine, low back and right knee symptomatology suffered during his periods of active duty, ACDUTRA or INACDUTRA service, as well as any continuous symptomatology since discharge from those periods of service.

d.  If the September 2013 VA PA or other qualified clinician, determines that another examination is necessary to provide the requested opinion, one should be scheduled.

e.  If the September 2013 VA PA, or other qualified clinician, determines that he or she is unable to provide the requested medical opinions without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable the opinions to be provided, or whether the inability to provide the opinions is based on the limits of medical knowledge.

2.  Obtain an addendum opinion from the physician who provided the December 2013 VA opinion, or other qualified clinician if the December 2013 VA physician is not available, regarding the etiology of the Veteran's bilateral eye disability.  The Veteran's VBMS and Virtual VA electronic records and a copy of this remand must be made available to the examiner.  The clinician should be provided a list of all verified periods of active duty service, ACDUTRA service and INACDUTRA service (month, day, year).

The December 2013 VA physician, or other appropriate qualified clinician, is requested to provide an opinion in response to the following question:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral eye disabilities began in or are related to military service, to include any eye complaints noted therein?  The December 2013 VA physician, or other qualified clinician, should specifically address any eye treatment shown in service that matches up with a period of active service in the United States Navy (November 1968 to September 1972 and November 18, to December 7, 2007) or ACDUTRA or INACDUTRA service, to specifically include the Veteran's complaints of spots in his vision in September 1971 and March 1972.   

b.  The December 2013 VA physician, or other qualified clinician, should also address the Veteran's lay statements regarding bilateral eye symptomatology suffered during his periods of active duty, ACDUTRA or INACDUTRA service, as well as any continuous symptomatology since discharge from those periods of service.

c.  If the December 2013 VA physician, or other qualified clinician, determines that another examination is necessary to provide the requested opinion, one should be scheduled.

d.  If the December 2013 VA physician, or other qualified clinician, determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Readjudicate the issues of entitlement to service connection for cervical spine, low back, right knee and bilateral eye disabilities.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

